SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJuly 1, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 Publicly-held Company NOTICE TO THE MARKET Companhia Siderúrgica Nacional (“Company” or “CSN”) received Official Letter BOVESPA 2261/2015-SAE of June 30, 2015, with the following content: “We request clarifications, by July 01, 2015, on the content of the news published on the O Estado de São Paulo newspaper, issue of June 30, 2015, entitled “The Federal Public Prosecutor's Office (MPF) requests the suspension of CSN’s activities in the Volta Redonda unit (RJ)”, as well as other information deemed relevant.” To this purpose, CSN clarifies the following: 1- Until the present time, the Company has not been formally cited on the Public Civil Action mentioned on said news and, therefore, it is unaware of its content. 2- The Company develops various environmental projects, some of which object of Terms of Undertaking (“TAC”) entered into with environmental agencies and whose compliance is constantly monitored by the competent authorities. 3- In 2014 alone, the Company allocated R$361 million to environmental management initiatives. 4- The Presidente Vargas Steelworks (UPV) regularly operates in compliance with the environmental licensing process, in accordance with the environmental legislation in force. The Company maintains a transparency and open dialogue relationship with Rio de Janeiro state environmental authorities and reassures its commitment to the sustainability of its businesses. São Paulo, June 30, 2015. Gustavo Henrique Santos de Sousa Controllership, Taxes and Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 1, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
